                                                    Entered on Docket
                                                    October 10, 2019
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA


     Scott M. Johnson (BAR # 287182)
1
     GALE, ANGELO, JOHNSON & PRUETT, P.C.
     1430 Blue Oaks Boulevard, Suite 250          The following constitutes the order of the Court.
2                                                 Signed: October 10, 2019
     Roseville, California 95747
3    (916) 290-7778 phone
     (916) 721-2767 Fax
4
     Sjohnson@gajplaw.com
                                                  ______________________________________________
5                                                 Roger L. Efremsky
     Attorneys for Debtor(s)                      U.S. Bankruptcy Judge
6

7

8
                               UNITED STATES BANKRUPTCY COURT
9
                               NORTHERN DISTRICT OF CALIFORNIA
10
     In Re:                                            Case No.: 19-41714 RLE 13
11
     GARY LAFLEUR,                                     Chapter 13
12
                                                       ORDER GRANTING DEBTOR’S MOTION
13                         Debtor.                     TO SELL REAL PROPERTY

14                                                     Docket No. 34.

15                                                     Date:          October 9, 2019
                                                       Time:          1:30 pm.
16                                                     Judge:         Hon. Judge Efremsky
                                                       Crtrm:         201
17                                                     Location:      1300 Clay Street
                                                                      Oakland, California
18

19

20
              On September 26, 2019, Debtor Gary Lafleur (the “Debtor”) filed a Motion to Sell
21   Real Property [Dkt. 34] (the “Motion”) seeking authority to sell real property located at 938
22   Country Glen Lane, Brentwood, CA 94513 (the “Property”). The Motion came for a hearing
23   on October 9, 2019 at 1:30 p.m. before the honorable Roger L. Efremsky, Bankruptcy Judge.

24   Appearances were noted on the record. The Court, having reviewed motions and good cause
     appearing:
25
              IT IS HEREBY ORDERED that:
26
        1. Debtor’s Motion to Real Property at Docket No. 34 is GRANTED;
27
        2. Debtor is authorized to sell the Property;
28




     Case: 19-41714       Doc# 41    Filed: 10/10/19    Entered: 10/10/19 15:10:37       Page 1 of 3
        3. Debtor may execute any document necessary to effectuate the sale and transfer of
1
     the Property;
2
        4. Debtor may pay any sales or closing costs, including but not limited to, broker’s
3
     commissions, from escrow;
4
        5. The stay imposed pursuant to FRCP Rule 62(a) and Bankruptcy Rule 6004(h) is
5    WAIVED;
6       6. In the event of a “short sale,” any creditor with a secured claim shall be paid off in

7    full or in accordance with any short sale approval authorized by said creditor;
        7. Any creditor with a secured claim shall be permitted to submit an updated payoff
8
     demand to the applicable escrow or title company facilitating the sale so that said
9
     creditor’s Claim is paid in full at the time the sale of the Property is finalized; and
10
        8. In the event that the sale of the Property does not take place, all secured creditors
11
     shall retain their Lien for the full amount due under the Subject Loan.
12
                                        ***END OF ORDER***
13

14
     Approved as to form and content:
15

16
     ALDRIDGE PITE, LLP
17

18
     /s/ Gilbert R. Yabes
     _______________________________                                     10-10-2019
                                                                  Dated:_______________________
19   Gilbert R. Yabes, Esq.
     Attorneys for MEB Loan Trust
20

21

22

23

24

25

26

27

28




     Case: 19-41714      Doc# 41     Filed: 10/10/19    Entered: 10/10/19 15:10:37        Page 2 of 3
1                                 COURT SERVICE LIST
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 19-41714   Doc# 41   Filed: 10/10/19   Entered: 10/10/19 15:10:37   Page 3 of 3
